          Case 1:17-cv-09706-VSB Document 217 Filed 09/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                                                         9/13/2021
                                                          :
EMA FINANCIAL, LLC,                                       :
                                                          :
                                        Plaintiff,        :
                                                          :               17-cv-9706 (VSB)
                      -against-                           :
                                                          :                    ORDER
JOEY NEW YORK INC., et al.,                               :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        In light of representations made at the September 10, 2021 conference in this case, (Doc.

213), and for the reasons stated during the conference, it is hereby:

        ORDERED that Defendant Joey Chancis’ motions to seal at Documents 195 and 197 are

DENIED without prejudice to Joey Chancis filing a subsequent motion. To the extent Joey

Chancis intends to file another motion to seal, she should make clear (1) which parts of which

documents or materials she intends to redact or seal, and (2) on what grounds sealing or

redactions would be appropriate.

        IT IS FURTHER ORDERED that the request for the production of documents requested

by Defendant Joey Chancis is DENIED.

        The Clerk’s office is directed to terminate the open motions at Documents 195 and 197.

SO ORDERED.

Dated: September 13, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
